Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 17, after “claim 14,” and before “wherein” insert “wherein the organic layer further comprises a host”.

Authorization for this examiner’s amendment was given in a telephone interview with Greg Lefkotiwz on 5/19/2022.












Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Anémian et al (US 2013/0253617), Stoessel et al (US 2016/0233443), and Koenen et al (US 2017/0141329) for the following reasons:

Anémian et al discloses a compound with the formula:
M(L)n(L’)m,
where L’ is any desired co-ligand, M is Ir, n is an integer [1-3], and m is an integer [0-4]. M(L)n of the compound is given as:

    PNG
    media_image1.png
    578
    549
    media_image1.png
    Greyscale
.
The reference requires that W is given as:

    PNG
    media_image2.png
    117
    170
    media_image2.png
    Greyscale
.
Claims 1, 14, and 18 have been amended such that a phosphino group is not one of substituents that can be present on the recited ligand. Accordingly, the reference does not disclose or suggest the compound as recited in claims 1, 14, and 18.

Stoessel et al discloses a compound with the formula:
Ir(L)n(L’)m,
where L’ is a bidentate ligand, n is an integer [1-3], and m is an integer. Ir(L)n of the compound is given as:

    PNG
    media_image3.png
    359
    313
    media_image3.png
    Greyscale
,
The reference further requires that M(L)n comprises the fused ring structure:

    PNG
    media_image4.png
    123
    110
    media_image4.png
    Greyscale
.
Claims 1, 14, and 18 have been amended such that any two (2) substituents RC may fuse or join to form an aromatic ring.  The fused ring structure in the ligand of the reference is not an aromatic ring. Accordingly, the reference does not disclose or suggest the compound of the present claims.

Koenen et al discloses the following compound:

    PNG
    media_image5.png
    301
    346
    media_image5.png
    Greyscale
,
“HetAr” is given as:

    PNG
    media_image6.png
    122
    147
    media_image6.png
    Greyscale
,
where Y is CR2 or N with the proviso that at least one (1 and at most three (3) groups Y are N; R2 is H; and the integer p is [0-1]. Thus, when p is zero (0), the ring “HetAr” is a pyridine, pyrimidine or triazine ring.  However, claims 1, 14, and 18 recite that RC does not comprise a heteroaryl. Given that the reference always requires a heteroaryl ring system as a substituent, the reference does not disclose or suggest the compound as recited in claims 1, 14, and 18.

In light of the above, it is clear that Anémian et al, Stoessel et al, and Koenen et al, either alone or in combination do not disclose the compound recited in claim 1 or the device comprising the compound as recited in claims 14 and 18.

	In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767